Concurring Opinion.
ELLISON, J.
It seems to me to be clear that the agreement in this case discloses a contractual consideration as stated by Judge Johnson. The, particular wording of the contract and its reference to the receipt annexed, which is for the same amount, would seem to place the matter beyond question, under the cases of Jackson v. Railroad, 54 Mo. App. 636, and Davis v. Gann, 63 Mo. App. 425, heretofore decided by us. The contract is different in essential particulars from Harrington v. Railroad, 60 Mo. App. 223. The only misgiving J have had about the case arises from the act of the defendant, itself, in appearing to recognize other consideration than that mentioned, by furnishing a pass for near three years, — thus seeming to interpret the contract as contended, for by plaintiff.